Title: To George Washington from Joshua Barney, 15 September 1790
From: Barney, Joshua
To: Washington, George



Sir
Baltimore Septr 15th 1790

On my arrival from the Easternshore I found your Excellency had left Baltimore in the morning of that day. By Mr William Smith I was informed you had done me the honor to enquire if he knew my determination respecting the Outfits of Cutters in this Bay for the protection of the Revenue. I received a letter from Mr Tench Coxe on that Subject a Copy of which and my Answer I have taken the liberty of enclosing to your Excellency, and have now to express my great pain in being obliged to relinquish a Command in which I might again be of Service to my Country, but unfortunately my circumstances will not admit of my confining myself altogether for the Allowance Stipulated by Law. It is for me an unfortunate circumstance indeed. The Inspectors which are the lowest Officers in the Customs have a larger Salary, and are not confined to such severe duty, as they can attend their families and other business, both of which these Officers are deprived. I hope your Excellency will believe me sincere, when I declare my every Ambition is to render service to my Country, but my family require my Consideration, and unless I leave them to suffer, I cannot accept the Commission offered me, upon the present establishment. I have taken the liberty to express myself freely & to lay before your Excellency my true situation, hoping something may offer, in which I may once more be called into public life so as to render services to

my Country, and a Comfortable subsistance to large family, And have the Honor to remain your Excells. Most Obt And Very Humble Servt

Joshua Barney

